Citation Nr: 0025930	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
January 1990.  

This appeal came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the RO in 
Buffalo, New York.  The veteran subsequently relocated to the 
State of West Virginia in December 1998.  



FINDINGS OF FACT

1.  The veteran has been granted service connection for the 
postoperative residuals of a ganglion cyst of the right wrist 
and hand, rated as 30 percent disabling; the residuals of a 
left patellar dislocation, rated as 30 percent disabling; and 
a residual surgical incision of the right wrist, rated as 10 
percent disabling.  His combined rating is 60 percent.  

2.  The veteran is not shown to be prevented from performing 
substantially gainful employment on account of his service-
connected disabilities alone.  



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.1, 4.2, 4.16 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran submitted a claim for TDIU in August 1996.  On 
the application, he reported that he had three years of 
college education and training as a nursing assistant.  He 
reported that he had worked as a housekeeper at a VA Medical 
Center from April to August 1995.  He also indicated that he 
had last worked on a full time basis in July 1996, doing 
factory work.  In response to a Request for Employment 
Information in Connection with a Claim for Disability 
Benefits, this employer reported that the veteran had been 
terminated from employment due to absenteeism.  

A VA Admission Report showed that the veteran entered a VA 
Domiciliary in September 1997 with an admitting diagnosis of 
cocaine use.  An April 1998 VA Admission Report showed that 
the veteran was admitted with a diagnosis of schizophrenia 
and discharged five days later.  A VA Discharge note 
indicated that the veteran was again admitted in April 1998 
and that the length of stay was 20 days.  

The record showed that the veteran was admitted to a VA 
Domiciliary in December 1998 to a substance abuse program.  
On admission, an examination of the left knee revealed 
findings of crepitus and tenderness to the lateral aspect of 
the knee.  The left wrist had a transilluminating cyst, 
medial to the styloid.  It was noted that x-ray studies of 
the knee and left wrist were normal.  Those records showed 
that veteran had participated in strength training of the 
wrist during hospitalization.  He was discharged in April 
1999.  A March 1999 entry was noted that he was employed full 
time in the housekeeping department at the City Hospital.  

The veteran most recently underwent a VA examination in 
October 1999.  The examiner noted a history of suffering left 
knee and right wrist injuries and having undergone an 
excision of a ganglion cyst of the right wrist during 
service.  The veteran reported having intermittent pain and 
swelling of the left knee, especially on prolonged standing 
and walking, eased minimally by heat or Motrin.  He also 
reported having intermittent pain on use of the right hand 
and in bad weather, also eased by heat.  The examiner noted 
that the veteran had been forced to avoid all strenuous 
activities.  

An examination of the right wrist revealed a three inch well-
healed surgical incision which was mildly tender along the 
ulnar aspect.  There was no swelling, fluid, heat, erythema, 
crepitus or laxity.  There was no Tinel's sign and not 
evidence of a cyst.  The range of motion showed that he had 
dorsiflexion to 55 degrees, palmar flexion to 70 degrees, 
ulnar deviation to 35 degrees and radial deviation to 15 
degrees.  

An examination of the right hand showed no swelling, heat, 
erythema or tenderness.  Range of motion of all digits was 
normal, except for the fifth DIP joint, which was noted to be 
kept at 50 degrees of palmar flexion and could not be further 
extended.  The examiner indicated that the veteran had normal 
grip and grasp, except for giveaway weakness.  Fine and gross 
manipulation was normal.  It was indicated that the thumb tip 
touched all fingertips and the transverse palmar fold.  There 
was no thenar or hypothenar atrophy.  

An examination of the left knee revealed no swelling, fluid, 
heat or erythema.  There was moderate diffuse tenderness.  
There was mild to moderate crepitus on extension.  There was 
no subluxation, contracture, laxity or instability.  McMurray 
sign was negative.  The range of motion showed that he had 
extension to 0 degrees and flexion to 40 degrees.  The 
examiner indicated that the veteran claimed pain on all 
movement and the inability to move beyond the above-noted 
range of motion, but that there was no objective evidence of 
either.  The examiner indicated that the veteran arose and 
stood normally.  Gait showed a very mild limp to the left.  
There was mild decrease in pin and touch sensation in the 
right ulnar distribution.  The diagnoses were those of status 
post excision ganglion cyst, right wrist; right ulnar sensory 
neuropathy; and status post ligament damage, left knee.  

The VA examiner concluded that there was no clinical evidence 
of pain, weakened movement, excessive fatigability or 
incoordination.  It was indicated that there would be no 
additional loss of range of motion during flare-ups.  The 
examiner concluded that the veteran seemed to be capable to 
performing light work.  


II. Analysis

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service-connected 
disabilities and, as such, the assignment of a total rating 
in accordance with the provisions of 38 C.F.R. § 4.16 (1999) 
is in order.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  When an appellant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim. 38 U.S.C.A. § 
5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance is required to comply with 38 U.S.C.A. § 
5107(a).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of calculating such 
percentage thresholds, disabilities of both lower 
extremities, disabilities resulting from common etiology or a 
single accident, or multiple injuries incurred in action 
shall be deemed one disability.  38 C.F.R. § 4.16(a).  

Where these percentage requirements of 38 C.F.R. § 4.16(a) 
are not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
Chief Legal Officer of VA.  38 U.S.C.A. § 7104(c) (West 1991 
& Supp. 2000).  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provided that veterans who, in light of their 
individual circumstances, but without regard to age, were 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
should be rated totally disabled, without regard to whether 
an average person would be rendered unemployable by the 
circumstances.  Thus, the criteria included a subjective 
standard.  It was also determined that "unemployability" was 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
compensation rating based upon individual unemployability.  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.  

The veteran is service connected for the following 
disabilities: the postoperative residuals of ganglion cyst of 
the right wrist and hand (Major), rated as 30 percent 
disabling; the residuals of left patellar dislocation, rated 
as 30 percent disabling; a residual surgical incision of the 
right wrist, rated 10 percent disabling.  His combined 
evaluation is 60 percent.  

Thus, the veteran does not satisfy the percentage rating 
standards for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  The issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  

Based on a review of the evidence as a whole, the Board finds 
that a total disability rating based on individual 
unemployability due to service-connected disability is not 
warranted in this case.  The Board notes in this regard that 
there is no probative evidence in the record to suggest that 
the veteran has been rendered incapable of performing 
substantially gainful work due solely to the established 
service-connected disabilities.  The record include VA 
clinical records that show that the veteran has only received 
treatment in the recent past for nonservice-connected 
conditions.  

In addition, the recent VA examination noted no serious 
functional loss with respect to the veteran's right upper 
extremity.  While the veteran reported having pain and 
limited movement of the left knee, the VA noted that he only 
had a mild limp on the left.  The VA examiner also was of the 
opinion that the veteran was capable of engaging in light 
work despite his service-connected disabilities.  
Significantly, the record also reflects that the veteran, in 
fact, was working at a full time job as of March 1999, after 
he filed his claim for unemployability benefits.  

Accordingly, following its review of the entire evidentiary 
record, the Board finds that the preponderance of the 
evidence is against the claim for a TDIU.  



ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


